77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anton MALAJ, Defendant-Appellant.
No. 95-7254.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Feb. 16, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Senior District Judge.  (CR-92-170-A, CA-95-744-AM)
Cheryl Johns Sturm, West Chester, Pennsylvania, for Appellant.   John Kuchta, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Malaj, Nos.  CR-92-170-A;  CA-95-744-AM (E.D. Va.  June 19, 1995).   In addition, Appellant's claim that the sentencing court violated Fed.R.Crim.P. 32 was waived by Appellant's failure to pursue an appeal and raise this nonconstitutional issue in that proceeding.  See United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989).   Finally, Appellant's claim that his counsel was ineffective for dismissing his appeal without Appellant's knowledge is meritless.   We find that Appellant's failure to apply for reinstatement of his appeal, when given the opportunity to do so by this court, prevents him from showing that he was prejudiced by his counsel's performance as required by Strickland v. Washington, 466 U.S. 668, 693-697 (1984).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED